Citation Nr: 9905988	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for herniated disc.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to service connection for residuals of a right 
foot injury.

4. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from November 1948 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.


FINDINGS OF FACT

1. The medical evidence of record does not support a finding 
of a current back disability, to include herniated disc.

2. The medical evidence of record does not support a finding 
of a current diagnosis of PTSD.

3. The medical evidence of record does not support a finding 
of a current right foot disability.

4. The RO denied service connection for hearing loss in June 
1993, and notified the veteran of its decision and of his 
right to appeal it within one year thereof.  No timely 
appeal was filed.

5. The evidence submitted since the June 1993 determination 
consists of a statement from the veteran's representative 
that the level of his hearing loss had increased in 
severity.

6. The additional evidence with respect to hearing loss, to 
the extent it is new, is not material as it does not 
reflect that a current hearing loss disability exists, nor 
does it establish a relationship between service and the 
claimed hearing loss.

CONCLUSIONS OF LAW

1. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a 
herniated disc.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for PTSD.  38 
U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for residuals 
of a right foot injury.  38 U.S.C.A. § 5107(a) (West 
1991).

4. As new and material evidence has not been received, the 
RO's June 1993 decision denying service connection for 
hearing loss remains final, and the claim may not be 
reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from November 1948 to November 
1968.  He now seeks service connection for several 
disabilities.  In the interest of clarity, each condition 
will be separately addressed in the various subsections 
below.

Applicable Law and Regulations

Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Certain chronic disabilities, such as psychoses and 
sensorineural hearing loss, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to service connection for herniated disc

Factual background

The service medical records are associated with the claims 
file. The veteran was hospitalized for back pain in October 
1957.  A January 1958 physical examination report reflects 
that the diagnosis was herniated disc.  The report also 
states that the veteran received one month of treatment for a 
sacro-iliac sprain.  Thereafter, the report indicates that 
the veteran returned to full duty with no complications and 
no sequela.  He was accepted for reenlistment in January 
1958.  The January 1959 report of medical examination 
reflects that a diagnosis of herniated nucleus pulposus was 
never made.  An August 1962 report of medical examination 
confirmed that the veteran made a good recovery from his 
lumbar sprain with no recurrences and no complications.  The 
August 1968 retirement examination report indicated that the 
veteran had experiences no problems with his back for the 
previous ten years.

There is no evidence of record which reflects treatment for a 
herniated disc after service.  In December 1997, the RO 
requested the veteran to submit evidence showing continuity 
of treatment for a back condition.  To date, the veteran has 
not responded.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  With respect to the first prong of 
this analysis, in order for a claim to be well grounded, 
there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte, 10 
Vet. App. 268 (1997).  In Rabideau, 2 Vet. App. 141 (1992), 
the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  

There is no medical evidence of record which reflects a 
current diagnosis of herniated disc.  The only evidence of a 
current back disability is that alleged by the veteran in his 
claim.  However, the Board observes that the veteran cannot 
diagnose himself as having a medical condition.  While a lay 
person is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
person is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training, or experience.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91-93 (1993) [where the determining issue is a question 
of medical diagnosis or medical causation, lay assertions 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded].   

As there is no competent medical evidence of a current 
disability, the veteran's claim with regard to this issue is 
not well grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992); Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
benefit sought on appeal is accordingly denied.

Entitlement to service connection for PTSD

The veteran's service records indicate no foreign service.  
The is no evidence of record which is indicative of combat 
status.

Factual background

The service medical records contain no evidence of a 
diagnosis of PTSD or any other mental disability.  A notation 
in the service medical records reflects that a record check 
was conducted in January 1963 and that the veteran had no 
psychiatric illness on record.  The May 1968 retirement 
examination reflects that the veteran's psychiatric condition 
was clinically evaluated as normal.

There is no current diagnosis of PTSD of record.  In December 
1997, the RO requested the veteran to provide information 
regarding his claim for PTSD such as a description of the 
traumatic events and subsequent changes in his behavior which 
resulted in the alleged diagnosis of PTSD.  To date, the 
veteran has not responded.

Analysis

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

In this case, the record is negative for a diagnosis of PTSD, 
except for that alleged by the veteran.  As stated above, the 
veteran cannot diagnose himself as having a medical 
condition.  See Espiritu and Grottveit, supra.  Accordingly, 
the veteran has not met the test imposed by the Court that 
the record must include a clear and unequivocal diagnosis of 
PTSD.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Accordingly, based on 
the evidence of record, the Board finds that the veteran's 
claim for service connection for PTSD is not well grounded 
and is, therefore, denied.

Entitlement to service connection for residuals of a right 
foot injury

Factual background

The veteran sustained trauma to the right foot in February 
1962.  X-rays were negative for bony of soft tissue 
abnormality.  There is no further reference to treatment of 
the right foot in the service medical records.  The May 1968 
separation examination clinically evaluated the veteran's 
feet as normal.  

There is no evidence of record which reflects treatment to 
the veteran's right foot after service.  In December 1997, 
the RO requested the veteran to provide evidence of 
continuity of treatment for this condition.  To date, the 
veteran has not responded.  
Analysis

There is no evidence of a current diagnosis of right foot 
disability, other than that alleged by the veteran in his 
claim.  As noted above, the veteran, as a lay person is not 
qualified to proffer medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
without any competent medical evidence showing that the 
veteran has a current disability and any competent medical 
nexus evidence, his claim is not well-grounded.  His claim 
is, therefore, denied.


Additional matter

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim. 38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, VA 
is not on notice of any known and existing evidence which 
would render the veteran's claims plausible.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded.  
At the least such evidence would include competent current 
diagnoses of the claimed disabilities, and competent medical 
evidence of a nexus to service. 

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss

Law and regulations

Hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria. 
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993). The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for hearing loss.  The veteran's 
claim of entitlement to service connection was first denied 
in a June 1993 decision of the Houston, Texas RO.  He was 
informed of that decision in a letter from the RO dated June 
23, 1993.  He did not appeal that decision.  Because the 
decision was not duly appealed, it is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

New and material evidence

To reopen a previously and finally denied claim, the Board 
must conduct a three-step analysis.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. February 17, 1999;  Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  "New and material evidence" is evidence which was 
not previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1997). 
Cf. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  If new 
and material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened, and the Board will determine, based on all the 
evidence of record in support of the claim, and presuming 
credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well-
grounded, the case will be decided on the merits, but only 
after the Board has determined that the VA's duty to assist 
under 38 U.S.C.A. § 5107 has been fulfilled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for its 
newness and materiality only that evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance of the veteran's claim of entitlement to service 
connection for hearing loss was the RO's June 1993 rating 
decision.  

Factual background

The "old" evidence

The veteran's service medical records were of record at the 
time of the RO's June 1993 rating decision.  On the 
audiological evaluation conducted in conjunction with the 
veteran's retirement examination in May 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
20
15
20
15
LEFT
20
10
20
15
20
35

In the June 1993 rating decision, the RO denied service 
connection for hearing loss because "the audiometric 
examination done at your separation physical does not show 
sufficient decibel loss to meet the rating schedule 
requirements for hearing loss to be service connected."

The additional evidence

The only evidence regarding the veteran's alleged hearing 
loss submitted subsequent to the June 1993 rating decision, 
is the August 1997 request to reopen wherein the veteran's 
representative stated that his condition had "worsened in 
severity within the last few years."  

The veteran was scheduled for a January 1998 VA audiology 
examination.  He failed to report for the examination.

Analysis

In the present case, the last final disallowance of the claim 
is the unappealed June 1993 RO decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since the RO's previous decision 
disallowing the veteran's claim in June 1993.  

No evidence with regard to the veteran's hearing loss has 
been submitted since June 1993, save the August 1997 request 
to reopen the claim wherein the veteran's representative 
stated that the condition had increased in severity over the 
last few years.  The critical question in this case is 
whether there is medical evidence which indicates that the 
veteran's hearing loss meets the auditory threshold to 
indicate a disability pursuant to 38 C.F.R. § 3.385 and 
whether the present hearing disability, if any, is related to 
service.  There is no indication that the veteran's 
representative is a medical professional.  The statement 
submitted in support of the veteran's application to reopen 
his claim is not competent to establish that his hearing loss 
now meets the auditory threshold set forth at 38 C.F.R. 
§ 3.385, nor is it competent to establish a causal 
relationship between the current level of hearing loss and 
the veteran's service.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-5.

The Court has further held that lay opinions concerning 
medical causation can not constitute new and material 
evidence to reopen a claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the statement from the veteran's 
representative does not constitute new and material 
evidence. 

As new and material evidence has not been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is not reopened.  The benefit sought on appeal 
remains denied.

Additional matter

The Board has noted the veteran's failure to report for the 
January 1998 audiology examination.  There is no requirement 
that the examination be rescheduled.   See Winters v. West, 
No 97-3280 (1999) [the duty to assist does not arise until a 
reopened claim is determined to be well grounded]

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim rather than whether his claim for 
service connection for hearing loss is well-grounded, the 
veteran has not been prejudiced by the Board's decision.  In 
the June 1998 rating decision the RO treated the issue of 
entitlement to service connection for hearing loss on a de 
novo basis, without reference to the need to submit new and 
material evidence to reopen the previously denied claim.  The 
RO erred in reviewing the claim on a de novo basis without 
first ascertaining whether the claim had been reopened.  This 
error, however, is harmless as the RO applied a more 
favorable standard of review to the claim for service 
connection for hearing loss than that to which the veteran 
was entitled.  Thus, it can not be found that the 
adjudication by the RO was prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Hodge v. West  155 F.3d 1356 (Fed. Cir. 1998).  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the veteran of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the veteran of the evidence necessary 
to be submitted in connection with his claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court extended the Robinette analysis to 
situations, such as in this case, where new and material 
evidence is needed to complete an application for VA 
benefits.  The Court in Graves held that:

...when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under [38 U.S.C.A.] § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application."  Graves, 8 Vet. 
App at 525.

By this decision, the Board informs the veteran that, in 
order to reopen his claim for service connection for hearing 
loss, he will need to submit a competent medical opinion that 
relates a current diagnosis of hearing loss at a level 
contemplated by 38 C.F.R. § 3.385 to his military service or 
any incident thereof.


ORDER

A well-grounded claim not having been presented, service 
connection for a herniated disc is denied.

A well-grounded claim not having been presented, service 
connection for PTSD is denied.

A well-grounded claim not having been presented, service 
connection for residuals of a right foot injury is denied.

New and material evidence sufficient to reopen the veteran's 
claim for service connection for hearing loss not having been 
submitted, the benefit sought on appeal remains denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

